PER CURIAM:
Robert Wayne Smith appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* Smith *243v. Crawley, No. 3:06-cv-00179-3 (W.D.N.C. Apr. 24, 2006). Smith’s motion for appointment of counsel is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 The first sentence of the first full paragraph on page two of the district court’s order reads “Plaintiff’s allegations regarding Officer Crawley’s use of profanity do rise to the level of a constitutional challenge.” We note that this is a typographical error because it is clear *243the district court intended to state that Smith’s claims "do not rise to the level of a constitutional challenge,”